NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK DAVISCOURT,                                No. 21-35160

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00720-RSM

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Mark Daviscourt appeals pro se from the district court’s judgment

dismissing his action brought under the Federal Tort Claims Act (“FTCA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Redlin v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S., 921 F.3d 1133, 1138 (9th Cir. 2019). We may affirm on any basis supported

by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We

affirm.

      The district court properly dismissed Daviscourt’s action as untimely

because Daviscourt failed to present his claim to the appropriate agency within two

years after the claim accrued and failed to allege facts sufficient to show that he

was entitled to equitable tolling. See 28 U.S.C. § 2401(b) (two-year statute of

limitations under the FTCA); Wong v. Beebe, 732 F.3d 1030, 1052 (9th Cir. 2013)

(en banc) (explaining elements necessary for equitable tolling); Johnson v. Lucent

Techs. Inc., 653 F.3d 1000, 1010 (9th Cir. 2011) (equitable tolling based on mental

incompetence requires a plaintiff to show diligence in pursuing claims and to

explain how the impairment made it impossible to meet a filing deadline).

      The district court did not abuse its discretion by dismissing Daviscourt’s

action without leave to amend because amendment would have been futile due to

claim preclusion arising from Daviscourt’s previous litigation in 2018. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile); Stewart v. U.S. Bancorp, 297

F.3d 953, 956 (9th Cir. 2002) (explaining the requirements of federal claim

preclusion).


                                          2                                    21-35160
      Daviscourt’s motion to supplement the record (Docket Entry No. 8) is

denied.

      Daviscourt’s other pending motions and requests, set forth in his opening

and reply briefs, are denied.

      AFFIRMED.




                                        3                                    21-35160